     Case 1:21-mj-00122-RMM Document 26 Filed 07/06/21 Page 1 of 2




                             UNITED STATES DISTRICT
                            COURT FOR THE DISTRICT OF
                                   COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
        v.                                  : CRIMINAL NO. 21-MJ-00122 (RMM)
                                            :
MATHEW CAPSEL,                              :
    Defendant.                              :


              CONSENT MOTION TO CONTINUE PRELIMINARY HEARING

        The defendant, by and through his attorney, Christopher Davis, respectfully files this

Consent Motion to Continue the Preliminary Hearing in the above-captioned matter, currently

scheduled for July 6, 2021 until August 11 or 13, 2021. In support thereof, the defendant

states as follows:

   1. On January 19, 2021, the defendant was arrested and charged by Criminal Complaint

        with one count of Obstruction, in violation of 18 U.S.C. § 243(a)(3); Assault, in

        violation of 18 U.S.C. § 111, and Unlawful Entry on Capitol Grounds, violation of 18

        U.S.C. § 1752(a)(1) and (4). On February 5, 2021, the Honorable Judge Meriweather

        ordered that the defendant remain on release subject to monitoring conditions. The

        matter has been continued several times since then. A preliminary hearing is now set

        for July 6, 2021.

   2. The government and counsel for the defendant have conferred and are continuing to

        communicate in an effort to resolve this matter. The government is also gathering

        discovery to provide to counsel for the defendant.

   3.    The parties, therefore, would respectfully request that the preliminary hearing be

                                             3
      Case 1:21-mj-00122-RMM Document 26 Filed 07/06/21 Page 2 of 2



        continued until August 11 or 13, 2021. The parties agree that the interests and ends of

        justice are best served and outweigh the interests of the public and the defendant in a

        speedy trial, and that this adjournment will allow the parties to continue negotiations

        in an effort to achieve a resolution before trial. Therefore, the parties agree that

        pursuant to 18 U.S.C. § 3161, the time from July 6, 2021 through the next court date

        shall be excluded in computing the date for speedy trial in this case.

       Wherefore, the parties respectfully request that the Court continue the Preliminary

Hearing in this matter until August 11 or 13, 2021.

                                     Respectfully submitted,
                                               /s/
                                   Christopher M. Davis #385582
                                   Counsel for Mathew Capsel
                                   Davis & Davis
                                   1350 Connecticut Avenue, NW
                                   Suite 202
                                   Washington, DC 20036
                                    202.234.7300


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this motion was served upon all counsel of record via the

Court’s CM/ECF System on this 6th day of July 2021.



                                             _________/s/____________________
                                             Christopher M. Davis




                                             3
